Citation Nr: 0805206	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  03-03 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the San Diego, 
California, Regional Office (RO), which denied the veteran's 
attempt to reopen his claim of entitlement to service 
connection for cardiac pathology.  

The veteran and his wife offered testimony at a hearing 
before a Decision Review Officer at the RO in February 2003.  
A transcript of that hearing is of record. Another hearing 
was conducted in April 2003.  A transcript of that hearing is 
also of record.

In March 2006, the Board granted a motion to advance this 
case on the docket due to the veteran's advanced age. 38 
C.F.R. § 20.900(c) (2007).

The veteran appeared for a videoconference hearing at the RO 
in September 2005, with the undersigned Veterans Law Judge 
sitting in Washington, DC.  However, the Board was unable to 
obtain a recording of the hearing; as such, there is no 
transcript of the testimony.  By letter dated in December 
2005, the veteran was offered the opportunity to request a 
new hearing before a VLJ, and advised that if he did not 
respond within 30 days of the correspondence, the Board would 
assume he did not desire another Board hearing.  The veteran 
has not since indicated that he desires an additional Board 
hearing.

In March 2006, the Board determined that new and material 
evidence had been submitted and reopen the veteran's claim of 
entitlement to service connection for heart disease.  The 
issue was remanded for additional development.




FINDING OF FACT

Heart disease was not manifest in service or within one year 
of discharge, and is unrelated to the veteran's service.


CONCLUSION OF LAW

Heart disease was not incurred in or aggravated during 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107(a) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the instant case, the veteran's claim was received in 
December 2000, after the enactment of the VCAA.

A letter dated in August 2001 notified the veteran of the 
evidence necessary to support a claim of entitlement to 
service connection.  He was asked to identify evidence, and 
told how VA would assist him in obtaining it.  

A February 2005 letter asked the veteran to identify or 
submit evidence showing that his claimed heart disease 
existed since service.  It described the various types of 
evidence that could be submitted.  The evidence of record was 
listed.  The veteran was told how VA would assist him in 
obtaining evidence supportive of his claim.  The letter also 
discussed the evidence necessary to establish service 
connection.

An April 2006 letter asked the veteran to identify additional 
evidence.  It also discussed the manner in which VA 
determines disability ratings and effective dates.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before after the 
initial adjudication, he was not prejudiced thereby.  The 
content of the notice provided to the veteran fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Not only has the 
veteran been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  A review of the evidence by a VA 
cardiologist was conducted, and an opinion regarding the 
etiology of the veteran's claimed heart disease was rendered.  
The veteran and his wife testified before a Decision Review 
Officer.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Factual Background

The veteran entered active duty in March 1943.  The 
enlistment examination, conducted in March 1943, was negative 
for any complaints, findings, or diagnosis of cardiac 
disease.  A chest X-ray revealed a normal heart.  A service 
medical record dated in December 1945 reflects a notation 
indicating that "heart sounds ok."

On separation examination in January 1946, it was noted that 
the veteran had a nervous condition with cardiac pain.  A 
chest X-ray revealed no significant abnormalities.  The 
separation examination also reflects a diagnosis of mild 
inadequate personality.

On his application for service connection, received in 
January 1946, the veteran requested benefits for a nervous 
disorder resulting in pains around the heart.

On VA examination in June 1948, the veteran indicated that he 
first experienced pain in the left chest and arm in January 
1945; he stated that the pain never ceased.  The veteran 
complained of constant pain in the left chest and arm.  The 
pertinent diagnoses were psychoneurosis, hysteria with 
anxiety, moderately severe; and, heart disease, not 
confirmed.

Several lay statements were received in January and April 
1949 from individuals who served with the veteran, all of 
whom attested to the fact that he was treated in service for 
complaints of pain in his left chest and aching of the left 
arm.  All of those individuals recall the veteran being sent 
to the U. S. Army General Hospital in Frankfurt, Germany, for 
a follow up evaluation for what was thought to have been a 
heart attack.

A medical statement from A.R.B., M.D. dated in April 1949, 
indicates that he first saw the veteran in April 1946 for 
complaints of epigastric pain and pain in the left chest 
radiating down the left arm.  Physical evaluation was 
essentially negative, and X-ray study of the chest was 
negative.  Dr. B. opined that the veteran's symptoms were 
neurogenic in origin.

The veteran was afforded a VA neuropsychiatric examination in 
June 1949, at which time he complained of pain in the left 
arm; the pain was described as sharp, stabbing, lasting only 
a few seconds, and radiating down the left arm.  He indicated 
that after he was assigned to jeep driving for military 
intelligence, the pain was incapacitating; he consulted the 
doctor and was told that it was not due to his heart but to 
fatigue and nerves.  He indicated that since then, the pain 
had continued and was worse during exertion or excitement or 
nervousness, and relieved by rest; it was also noted that the 
pain was tolerated by the veteran as something non-cardiac.  
Following evaluation, the examiner stated that the symptoms 
sounded like muscle strain, which should be relieved by 
massage, heat, and exercise.

VA progress notes in February and August 2001 reveal an 
assessment of atrial fibrillation.  During a clinical visit 
in February 2002, the veteran reported difficulty breathing 
at night from nasal congestion; he noted that he had recently 
been bothered by chest congestion which was worse at night.  
The assessment included atrial fibrillation, stable on 
Coumadin.  The veteran was again seen for a follow up 
evaluation in August 2002.  At that time, he indicated that 
he was having left sided chest pain radiating to the left arm 
on and off for several years.  Following physical evaluation, 
the assessment was atrial fibrillation, stable on digoxin and 
Coumadin.  

Of record is a treatment report from S.R., M.D., dated in 
January 2003, indicating that the veteran was using a 
Nitroglycerin patch for coronary disease.  

A VA outpatient treatment report dated in March 2003 shows a 
medical history of atrial fibrillation. 

At his personal hearing in February 2003, the veteran 
testified that he did not have any problems with chest pain 
or left arm pain prior to military service. He indicated that 
the left arm and chest pains came and went.  He explained 
that he was assigned to military intelligence while stationed 
in Germany; at that time, he complained to field medics that 
the chest pain felt like a heart attack.  He indicated that 
he was told that his heart was alright, although he may 
continue to have the pain; he was placed on light duty.  It 
was noted that the veteran was currently receiving treatment 
for coronary artery disease; he was being treated with 
Nitroglycerin patches.  Similar testimony was given in April 
2003.

In September 2006, a VA cardiologist reviewed the veteran's 
records and provided an opinion concerning the etiology of 
his claimed heart disease.  The cardiologist noted that the 
claims folder had been reviewed, in addition to the veteran's 
VA medical record.  He noted that the record contained 
reports of chest and left arm pain that prompted the veteran 
to report for sick call in 1945, but that there was no 
mention of heart disease on discharge in January 1946.  He 
noted that soon after discharge, the veteran's complaints of 
chest pain were diagnosed as psychoneurosis, hysteria with 
anxiety, and were found not to be a cardiac condition.  The 
cardiologist indicated that the veteran had a career of more 
than 30 years with a meatpacking company.  He noted that 
there was no mention of chest pain in VA records until August 
2002, when the veteran mentioned that he had undergone an 
evaluation by a private cardiologist.  At that time, the 
veteran reported that the results were "ok" but that he had 
been treated with nitroglycerin patches.  In summary, the 
cardiologist noted that the veteran had the onset of very 
atypical left arm and chest pain in service that was thought 
then, and subsequently, not to represent cardiac pain.  He 
expressed his agreement with that assessment, indicating that 
the veteran's description of symptoms did not resemble angina 
and that the veteran would have been very young in 1945 to 
manifest coronary disease in any case.  He noted that the 
veteran's only current evidence of cardiac disease was the 
presence of atrial fibrillation, which was very common in 
elderly patients and was probably due to hypertension.  He 
stated that he saw no reason to connect the veteran's 
symptoms in World War II with any subsequent cardiac 
disability.  He related that, even if there was definitive 
proof of the presence of current coronary disease, there 
would still be no reason to suppose that it was related to 
the veteran's symptoms that were recorded more than 60 years 
ago.

Analysis

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for heart disease may be granted if 
manifest to a compensable degree within one year of active 
service.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. § 3.307, 3.309 (2007).

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Having reviewed the evidence pertaining to this claim, the 
Board has determined that service connection is not 
warranted.  The Board observes that although the veteran was 
seen for complaints of chest and left arm pain in 1945, no 
abnormality of his heart was noted.  On discharge examination 
in January 1946, a chest X-ray revealed no significant 
abnormalities.  The first treatment for cardiac related 
findings dates to VA treatment records from 2001, which show 
an assessment of atrial fibrillation.  Prior to that time, 
the veteran's reports of chest pain were addressed as either 
muscle strain or neurogenic in origin.  In summary, there is 
a remarkable lack of evidence demonstrating any abnormal 
cardiac finding during the period from discharge in January 
1946 until 2001.  

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service.  While the record 
demonstrates current clinical findings in the form of atrial 
fibrillation, it does not contain competent evidence which 
relates heart disease to any injury or disease in service, to 
include complaints of chest pain in 1945.  Rather, the record 
contains an opinion from a VA cardiologist indicating that 
there was no reason to connect the veteran's symptoms in 
World War II with any subsequent cardiac disability.  
Moreover, medical records for the period following service 
show that although the veteran complained of chest pain, such 
was found to be neurogenic in nature, or the result of muscle 
strain.

The Board has considered the veteran's argument that his 
claimed heart disease is related to service.  However, he is 
not, as a layperson, qualified to render a medical diagnosis 
or an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The Board has been 
presented with normal records at service discharge and a 
notable lack of credible evidence of pathology or treatment 
for heart disease in proximity to service or within many 
years of separation.  The Board finds the negative and silent 
record to be far more probative than the veteran's remote, 
unsupported assertions.  The competent evidence clearly 
establishes that the post service diagnoses are not related 
to service.  Absent reliable evidence relating heart disease 
to service, the claim of entitlement to service connection 
must be denied.



ORDER

Entitlement to service connection for heart disease is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


